                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION

CARLENE TAYLOR,                              )
                                             )
       Plaintiff,                            )
v.                                           )         CIVIL ACTION
                                             )         FILE NO: 4:19-cv-00029-WTM-CLR
WAL-MART STORES EAST, LP,                    )
                                             )
       Defendant.                            )
                                  MODIFIED SCHEDULING ORDER

       In consideration of Fed. R. Civ. P. 16(b), the Local Rules, the Rule 26(f) Report, and the parties’

Joint Motion to Extend Deadlines, and for good cause shown, the Court imposes the following

scheduling deadlines:


LAST DAY TO FURNISH EXPERT REPORT
BY DEFENDANT                                                        July 27, 2019

JOINT STATUS REPORT DUE                                             August 9, 2019

CLOSE OF DISCOVERY                                                  August 27, 2019

LAST DAY FOR FILING CIVIL MOTIONS                                   September 27, 2019
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE


       SO ORDERED, this 28th day of 0D\, 2019.



                                     ______________________________
                                      ___
                                       _ ________________________   _ __
                                     Honorable
                                     Honoorable Ch
                                                C
                                                Christopher
                                                  hristopher L. Rayy
                                     United
                                     U it d States
                                            St t Magistrate
                                                   M it t
                                     Southern District of Georgia
